Citation Nr: 0026395	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The issue of an increased rating for service-connected PTSD 
was remanded by the Board in a September 1998 decision for 
additional evidentiary development.  As a result of that 
development, to include a VA examination, the veteran's 30 
percent disability rating was increased to 50 percent.  This 
determination was promulgated in a December 1999 rating 
determination.  The matter of the assignment of an increased 
rating for this disability remains on appeal before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The appeal continues.  

Some of the arguments of the veteran's representative can be 
construed as raising the issue of entitlement to a total 
rating for compensation based on individual unemployability.  
This issue has not been adjudicated by the RO.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  This issue is, accordingly, 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD results in severe social and 
occupational impairment and is manifested by poor personal 
hygiene, recurrent nightmares and flashbacks, intrusive 
thoughts, suicidal ideation, intense anger and explosiveness, 
and social isolation.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.132 Diagnostic Code (DC) 9411 (1996), (prior to 
November 7, 1996); 38 C.F.R. §§ 4.125, 4.130, DC 9411 (1999), 
(effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for PTSD was granted upon rating 
determination in March 1987.  This grant was primarily based 
on clinical findings made on VA psychiatric examination 
report in January 1987 which showed a diagnosis of PTSD which 
the examiner found to be consistent with the stressors as 
related by the veteran.  A 10 percent rating was assigned, 
effective from the date that the veteran's claim was filed.  

When examined by VA in February 1989, the veteran was self-
employed.  Examination showed that he continued to experience 
intrusive memories of his time in Vietnam, nightmares, and 
night sweats.  Flashbacks resulted in irritability and rage.  
He was described as moderately anxious but oriented times 3.  
There was no thought disorder or homicidal/suicidal ideation.  
He claimed coping with symptoms through the use of cocaine 
and marijuana.  

In a March 1989 rating decision, the 10 percent rating in 
effect for PTSD was confirmed and continued.  

VA outpatient records from 1989 and 1990 reflect continued 
psychiatric complaints.  When examined in June 1990, the 
veteran reported ongoing drug and alcohol abuse.  He felt 
like a failure as a father and reported problems with control 
of his anger and in interpersonal relationships.  Examination 
found a depressed affect appropriate to mood.  There was no 
evidence of psychosis.  

In a September 1990 rating action, the RO confirmed and 
continued the 10 percent disability rating.  

VA records from 1990 through 1992 reflect that the veteran 
continued to be seen for psychiatric symptoms and mixed 
substance abuse.  A VA psychiatric examination was conducted 
in November 1992.  At that time, the veteran was cooperative 
but rambled and stuttered.  He had difficulty with single 
digit calculations.  His mood was mildly depressed, and his 
affect was appropriate for content.  Thought processes were 
mild to moderately circumstantial.  The veteran claimed that 
he was extremely forgetful.

His thought content was notable for mild feelings of 
reference.  He also claimed that he occasionally had visual 
hallucinations of objects when he was drinking.  His judgment 
and insight were adequate for activities of daily living.  
There were no current homicidal or suicidal thoughts.  The 
diagnoses included PTSD, alcohol dependence; marijuana 
dependence; cocaine dependence, in remission.  His current 
Global Assessment of Functioning (GAF) Scale was 47.  

In a July 1993 rating action, the 10 percent rating for PTSD 
was increased to 30 percent, effective from July 14, 1992.  
The veteran disagreed with this rating decision, and this 
appeal ensued.  

Added to the record in May 1994, was a VA document reflecting 
that the veteran had been hospitalized in April and May 1994, 
due to symptoms associated with PTSD.  In a June 1994 rating 
decision, the RO assigned a temporary total rating (TTR) from 
April 12, 1994.  

In a June 1994 statement, a VA physician reported that the 
veteran had been hospitalized due to his PTSD as reflected 
above.  It was noted that the veteran continued in outpatient 
treatment.  The physician stated that due to the length of 
the hospitalization, chronicity and severity of the symptoms 
associated with his psychiatric disorder, a readjustment 
period of at least 90 days was recommended before he returned 
to preadmission activities and/or work related activities.  

In a July 1994 rating decision, the RO determined that the 
TTR was to end at the end of September 1994.  The disability 
rating was then to return to the previously assigned 30 
percent rating.  

Subsequently added to the claims file was the discharge 
summary from the veteran's period of hospitalization for PTSD 
at a VA facility as mentioned above.  It was noted that the 
veteran had attended veterans' groups for the last 3-4 years 
and had had treatment for the past 4-5 years by physicians.  
Physical examination at the time of admission was remarkable 
only for mild depression with good range of affective 
expression.  He denied suicidal ideation in the recent past, 
and there was no evidence of psychotic thought process or 
content.  His primary problems on admission included rage, 
violence, uncontrolled flashbacks, and nightmares.  The 
veteran was noted to make significant progress during his 
stay in the program.  His condition on discharge was listed 
as stabilized.  

In an August 1994 rating decision, the 30 percent disability 
evaluation in effect for PTSD was continued.  

Upon VA psychiatric examination in November 1994, the veteran 
reported that he continued to experience problems with anger.  
He continued to experience occasional flashbacks and abuse 
alcohol and drugs.  On mental status examination, he was 
cooperative and coherent.  He had difficulty with single 
digit multiplication.  Abstractions and similarities were 
adequate, and he knew basic current events.  His mood was 
mildly dysphoric, and his affect was appropriate for content.  
His thought processes were mild to moderately circumstantial.  
His thought content was notable for intrusive memories.  
There was no evidence of psychosis.  His judgment and insight 
were adequate for activities of daily living.  There were no 
current suicidal/homicidal thoughts.  His GAF score was 
listed as 42.  

In a December 1994 rating determination, his 30 percent 
rating was continued.  

The veteran's wife submitted a statement in February 1997, in 
which she stated that the veteran had mood swings and 
excessive anger.  She reported that he had nightmares and 
often took his anger out on her.  

When examined by VA in February 1997, the veteran's history 
of anger was noted.  It was also reported that he continued 
to have nightmares several times per week and experienced 
exaggerated startle response to sudden movements and sounds.  
He reported intrusive memories triggered by a variety of 
stimuli.  He was unable to kill chickens that he raised 
because it triggered such intense memories of the killing in 
Vietnam.  On mental status examination, he had trouble with 
multiplication.  His mood was dysphoric and his affect was 
agitated.  His thought processes were mild to moderately 
circumstantial.  His thought content was notable for 
intrusive memories and excessive worries "over everything."  
There was no evidence of psychosis, and his judgment and 
insight were adequate for activities of daily living.  He 
frequently had homicidal or suicidal thoughts, but had no 
intentions of carrying out his thoughts.  His GAF score was 
41.  

In June 1997, the RO determined that the 30 percent rating 
for PTSD was appropriate under either the old regulations or 
the amended regulations that went into effect in November 
1996.  

In an August 1997 statement by his sister, she attested to 
the fact that the veteran returned from Vietnam a changed 
man.  After he returned, he no longer laughed, had no plans 
to further his education as before, and was addicted to 
drugs.  She noted that he continued to have problems sleeping 
and associating with others.  

At a personal hearing in August 1997, the veteran provided 
testimony in support of his claim.  He noted that after 
service, he had nightmares and night sweats.  Hearing [Hrg.] 
Transcript [Tr.] at 7.  He reported explosive episodes of 
anger.  Tr. at 8-10.  He reported flashbacks and startle 
response.  Tr. at 12.  He was not close to his family and had 
no friends.  Tr. at 18.  

VA records from 1996 and 1997 reflect that the veteran was 
seen numerous times due to his psychiatric symptoms.  He 
worked on his coping skills.  

In a September 1998 Board remand, the RO was instructed to 
obtain various pertinent records and to have the veteran 
examined to distinguish between the impairment due to PTSD 
and that due to his nonservice-connected dependence on drugs 
and alcohol.  

Subsequently added to the record were records as provided by 
the Social Security Administration (SSA).  Many of these 
records are duplicates of VA records already considered.  SSA 
records show that entitlement to SSA benefits was denied in 
1994 and 1995.  

The requested VA examination was conducted in November 1999.  
At that time, the veteran's primary complaints were the same 
as on previous examinations.  For example, his intense anger 
and rage were noted.  This rage happened at his job as a 
mechanic or when someone cut him off while driving, or when 
someone did not pay a bill.  When he went into a rage, he 
often exhibited destructive behavior such as throwing things.  
He indicated that he was bothered by sounds such as 
helicopters.  He elaborated that such sounds triggered fear, 
anxiety, and flashbacks.  He reported being very easily 
frustrated and felt stressed much of the time.  He indicated 
that he was unable to kill the chickens that he raised as the 
sight of blood reminded him too much of Vietnam.  While he 
experienced some camaraderie with other veterans, his anxiety 
and anger were easily triggered by his interactions with 
them.  He indicated that he worked hard.  

On mental status examination, it was noted that the veteran 
had on a clean shirt, but dirty jeans and fingernails.  When 
asked about his usual hygiene, he stated that he often went 
to bed after work without having a bath.  There was some 
impairment in his thought processes with the veteran quickly 
changing subjects.  His speech was often circumstantial but 
generally coherent and goal directed in a rambling manner.  
He stuttered at times.  There was evidence of delusions, but 
he did report some trauma related hallucinations of seeing 
dead bodies or body parts during the course of flashback 
experiences.  There was no other evidence of psychosis.  He 
reported repeated instances of inappropriate behavior, most 
typically throwing things or destruction of property 
secondary to his going into intense anger or rage.  He denied 
losing control to the point of physically assaulting others.  
He acknowledged both suicidal and homicidal thoughts, though 
not currently.  He was well oriented to person, place, time 
and purpose of this appointment.  He described some shorter 
intermediate term memory difficulties.  There were no memory 
difficulties noted during the course of the examination, and 
he recalled 3 items after 5 minutes.  The veteran denied 
panic attacks but reported persistent anxiety.  He described 
his mood as frequently nervous and scared, as well as 
depressed.  He had trouble with abstractions and was unable 
to interpret proverbs.  He continued to drink alcohol and 
smoke marijuana.  

The examiner opined that the veteran experienced serious 
impairment in occupation functioning, family relations, 
judgment, thinking and mood due to his PTSD.  This was 
evidenced by daily intrusive recollection of traumatic 
Vietnam experiences, frequent flashbacks and nightmares, 
which led him to try to avoid thoughts of Vietnam.  The 
examiner noted that he tried to accomplish this by "throwing 
himself into his work" and avoiding social situations.  The 
veteran had diminished interest and participation in 
previously enjoyable leisure activities, feelings of 
detachment and emotional numbing, survivor guilt, and 
persistent symptoms of hypervigilance and hypersensitivity.  
Also noted was difficulty concentrating, sleep deprivation, 
anger, circumstantial and slightly pressured speech, 
recurrent hallucinations during flashbacks, and extreme 
interpersonal difficulties.  

The final diagnoses included PTSD, chronic, resulting in 
unemployability, serious occupational impairment in self-
employment; serious impairment in family relations, 
friendships, and relations with customers.  Also diagnosed 
was alcohol dependence and cannabis abuse that interfered 
with his ability to fully engage in appropriate mental health 
treatment and which might somewhat increase the current 
severity of his symptoms.  His GAF score was in the 40-45 
range.  

The examiner summarized that the veteran relied heavily upon 
his involvement in work related activities as a primary means 
of avoidance and coping with symptoms of PTSD.  This over-
reliance upon work as a coping strategy had been detrimental 
in that it had led to an increase in stress, an increase in 
his interpersonal difficulties, an increase in his 
frustration and anger, and he had utilized his work as an 
excuse to miss psychiatric treatment at times.  Another 
ineffective coping strategy used by the veteran was noted to 
be alcohol and marijuana abuse.  The examiner added, however, 
that the appellant's very serious occupational and social 
functioning impairments were due almost entirely from his 
PTSD and other related symptoms, to include sleep impairment.  

VA vocational rehabilitation records reflect that the veteran 
was under the independent living program, which provided 
assistance in his avocational interest in automotive 
mechanics.  Procurement of an enclosed garage and additional 
mechanical tools was planned.  

In December 1999, the veteran's 30 percent disability rating 
for PTSD was increased to 50 percent, effective from July 14, 
1992.  

Subsequently added to the record was a SSA statement, which 
reported no income for the veteran for the years 1984 through 
1998.  Figures from 1999 were reported as unavailable.  The 
veteran also submitted his U.S. Individual Income Tax Return 
from 1999 which showed gross receipts from his business of 
slightly over $42,577.  from his auto repair business.  His 
adjusted gross income was $15,635.  After allowances for 
deductions, including depreciation he reported a net loss of 
$6,737.  

Criteria 

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, supra 
at 58.  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  (0 percent)

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  (10 percent)

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  (30 percent)

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  (50 percent)

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  (70 percent)

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  (100 percent)

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
(0 percent)

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication (10 
percent)  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  (30 percent)

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  (50 percent)

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  (70 percent)

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  (100 
percent)

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th Ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (1999), cited in Richard v. Brown, 9 Vet. 
App. 266 (1996).

Analysis

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 70 
percent rating are met under the old criteria as the 
veteran's service-connected PTSD has resulted in severe, but 
not total, occupational and social impairment.  In November 
1999, the VA examiner concluded that the veteran's PTSD had 
serious impact, as compared with his alcohol and drug abuse, 
on his employability and interpersonal relationships.

The Board notes that the veteran continues be self-employed 
as an auto mechanic.  When examined by VA in November 1999, 
the veteran was oriented times three and his speech was 
generally coherent and goal directed.  The Board recognizes 
the significant psychiatric symptoms as noted on this and 
previous examinations, to include explosive anger, 
flashbacks, intrusive thoughts, sleep disturbance, and 
hypervigilance, but persistent delusions, gross inappropriate 
behavior, or other symptoms such as to warrant a 100 percent 
evaluation under the new criteria are not demonstrated.  
Similarly, as for the old rating criteria for a 100 percent 
evaluation, neither virtual isolation, totally incapacitating 
psychoneurotic episodes, nor a demonstrable inability to work 
due to service-connected PTSD, are shown.  Accordingly, a 70 
percent evaluation for the service-connected PTSD is most 
appropriate at this time.  The benefit of the doubt has been 
resolved in the veteran's favor to this extent. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411, 
prior to November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, 
Diagnostic Code 9411, effective November 7, 1996.

The veteran's representative has argued that the veteran must 
maintain self employment due to his inability to interact 
with others, and that his business has no earnings.  However, 
the veteran's business, an auto repair shop, is one in which 
he would be expected to interact with the public.  While the 
business income is reportedly offset by expenses, the fact 
remains that the veteran was able to generate significant 
income in a new business requiring interaction with the 
public and business suppliers, and by his report he has been 
able to maintain this business since 1997.  The successful 
operation of this business belies a finding that he has 
complete occupational or social inadaptability, or 
experiences complete social isolation, or that there is a 
demonstrable inability to work.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the June 1997, February 1998, and December 1998 
supplemental statements of the case.  Accordingly 
consideration of this question by the Board does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The veteran's representative has made arguments that could be 
construed as raising the issue of entitlement to an 
extraschedular evaluation.  However the record shows that he 
has not required hospitalization since 1994; thus his 
disability has not required frequent periods of 
hospitalization.  His disability has not been shown to cause 
marked interference with employment inasmuch as he is 
maintaining his own business, and it has been reported that 
his disability causes him to direct his energies into that 
employment.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 17 -


- 17 -


